

117 HR 2985 IH: Rural Area Opioid Prevention Pilot Program Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2985IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Lamb (for himself, Mr. Feenstra, Ms. Spanberger, and Mrs. Miller-Meeks) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for the eligibility of rural community response pilot programs for funding under the Comprehensive Opioid Abuse Grant Program, and for other purposes.1.Short titleThis Act may be cited as the Rural Area Opioid Prevention Pilot Program Act.2.Eligibility of rural community response pilot programs for funding under the Comprehensive Opioid Abuse Grant ProgramSection 3021 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10701) is amended—(1)in subsection (a)(1)—(A)in subparagraph (F), by striking and; (B)in subparagraph (G), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:(H) a pilot program for rural areas to implement community response programs that focus on presenting alternatives to incarceration and reducing opioid overdose deaths, as described in subsection (f).; and(2)by adding at the end the following:(f)Rural pilot programThe pilot program described under this subsection shall make grants to rural areas to implement community response programs to reduce opioid overdose deaths. Grants issued under this subsection shall be jointly operated by units of local government, in collaboration with public safety and public health agencies or public safety, public health and behavioral health collaborations. A community response program under this subsection shall identify gaps in community prevention, treatment, and recovery services for individuals who encounter the criminal justice system and shall establish treatment protocols to address identified shortcomings. The Attorney General, through the Office of Justice Programs, shall increase the amount provided as a grant under this section for a pilot program by no more than five percent for each of the two years following certification by the Attorney General of the submission of data by the rural area on the prescribing of schedules II, III, and IV controlled substances to a prescription drug monitoring program, or any other centralized database administered by an authorized State agency, which includes tracking the dispensation of such substances, and providing for interoperability and data sharing with each other such program (including an electronic health records system) in each other State, and with any interstate entity that shares information between such programs. .3.Provision regarding certain funding level for rural communitiesSection 3024 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10704) is amended—(1)in paragraph (1) by striking and at the end; (2)in paragraph (2)(C) by striking the period at the end and inserting ; and; and(3)by adding at the end the following: (3)provides that no less than 10 percent of grants issued pursuant to this part shall be awarded to rural areas. .4.DefinitionSection 3025 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10705) is amended by adding at the end the following:(9)The term rural area have the meanings given such terms in section 343(a)(13)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)(A)). .